                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

DEBRA ROSE ARELLANO,

         Plaintiff,

         vs.                                                                     Civ. No. 18-600 KK

ANDREW SAUL, Commissioner
of the Social Security Administration,

         Defendant.

                              MEMORANDUM OPINION AND ORDER1

         THIS MATTER is before the Court on Plaintiff Debra Rose Arellano’s (“Ms. Arellano”)

Motion to Reverse and Remand for a Rehearing with Supporting Memorandum (Doc. 23)

(“Motion”), filed February 15, 2019, seeking review of the unfavorable decision of Defendant

Andrew Saul, Commissioner of the Social Security Administration (“Commissioner”), on Ms.

Arellano’s claim for Title II disability insurance benefits under 42 U.S.C. §§ 405(g) and

1383(c)(3). The Commissioner filed a response in opposition to the Motion on April 15, 2019,

(Doc. 29), and Ms. Arellano filed a reply in support of the Motion on May 1, 2019. (Doc. 32.)

Having meticulously reviewed the entire record and the applicable law and being otherwise fully

advised in the premises, the Court FINDS that Ms. Arellano’s Motion is well taken and should be

GRANTED IN PART.

                                         I.       Background

A.       Procedural History

         On May 6, 2016, Ms. Arellano filed an application with the Social Security Administration

(“SSA”) for Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act.


1
  Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the parties have consented to the undersigned
to conduct dispositive proceedings and order the entry of final judgment in this case. (Doc. 9.)
(Administrative Record (“AR”) 266.) She alleged a disability onset date of March 24, 2016 and

that she was suffering from post-traumatic stress disorder (“PTSD”), depression, anxiety,

insomnia, fibromyalgia, back pain, muscle spasms, panic attacks, memory loss, a bulging disc, and

broken knees. (AR 169-70, 266.) Disability Determination Services (“DDS”) determined that Ms.

Arellano was not disabled both initially (AR 169-80) and on reconsideration. (AR 183-98.) Ms.

Arellano requested a hearing with an Administrative Law Judge (“ALJ”) on the merits of her

application. (AR 210-11.)

       ALJ Michael Leppala held a hearing on September 7, 2017. (AR 115-67.) Ms. Arellano

and Vocational Expert (VE) Leslie White testified. (Id.) ALJ Leppala issued an unfavorable

decision on January 24, 2018. (AR 026-044.) Ms. Arellano submitted a Request for Review of

Hearing Decision/Order to the Appeals Council (AR 263-65), which the Appeals Council denied

on May 4, 2018. (AR 001-4.) Consequently, the ALJ’s decision became the final decision of the

Commissioner from which Ms. Arellano appeals. See Doyal v. Barnhart, 331 F.3d 758, 759 (10th

Cir. 2003).

B.     Ms. Arellano’s Background, Medical Treatment, and Hearing Testimony

       Ms. Arellano is a high school graduate who held various data entry positions until she

stopped working in March 2016 at age forty-two. (AR 266, 287, 288.) She traces her physical

impairments to a 2007 incident in which she suffered two broken knees and a broken right wrist

when her then-husband, whom she divorced in January 2010, hit her “head on” with his Harley

Davidson motorcycle while she was standing on the road. (AR 136, 267, 434.) She spent one week

in the hospital receiving treatment for her injuries. (AR 434.) In November 2012, she began

seeking treatment for back pain and difficulty sleeping. (AR 434-36.) She established care with

Dr. James Delgado at Christus St. Vincent Medical Group on January 2, 2013 to address back,



                                               2
neck, wrist, and knee pain (AR 363-65) and continued to see Dr. Delgado for pain management

through at least January 2017.2 (See AR 351-420, 498-513, 558-619, 796-99, 804-809.) Dr.

Delgado began treating Ms. Arellano’s low back pain with narcotic pain medication on January

15, 2013. (AR 360.) In his treatment notes from January 29, 2013, Dr. Delgado commented, “I

think we may be underestimating the role of the intentional injury related to her ex and the

contribution this may have with her ongoing pain.” (AR 358.) Dr. Delgado initially explored

alternative treatment options such as physical therapy and injections with Ms. Arellano but noted

in March 2013, “It seems clear there are no other options [Ms. Arellano] is willing to consider but

narcotic pain medication.” (AR 355.) When Ms. Arellano complained of worsening back pain in

August 2013 and reported that she was “having to take more pain medication to get the same

relief[,]” Dr. Delgado again discussed other treatment options with her and indicated that she

would need to be sent for a neurosurgical evaluation if her symptoms did not improve. (AR 378-

79.) At that time, though, he continued her on hydrocodone and prescribed a muscle relaxant to

address her complaints of muscle spasms. (Id.) Thereafter, Dr. Delgado continued to treat Ms.

Arellano’s low back pain, lumbar disc degeneration, and knee pain with narcotic pain medications

and muscle relaxants. (AR 367, 371, 373, 375, 377.)

        At a visit with Dr. Delgado in June 2014, Ms. Arellano reported that she was “feeling very

down after recently recognizing a history of childhood sexual abuse” she reportedly suffered from

age six to age twelve. (AR 400, 553.) She inquired about the possibility of “medical therapy” to

address her feelings of depression, and Dr. Delgado prescribed her paroxetine to treat what he

diagnosed as PTSD and encouraged her to seek counseling. (AR 401.)



2
  The administrative record contains no treatment records from Dr. Delgado after January 2017. However, in her
“Recent Medical Treatment” form submitted to DDS on August 7, 2017, Ms. Arellano indicated that she had been
treated by Dr. Delgado in February, March, and April 2017. (AR 343.)

                                                      3
       In July 2014, Ms. Arellano reported increased pain in her left knee and asked about

adjusting her pain medication. (AR 397.) Dr. Delgado agreed to a one-month trial at a higher dose

of hydrocodone. (AR 398.) He continued her at the higher dose of hydrocodone, in addition to

continuing to prescribe a muscle relaxant and paroxetine, through November 2015, at which time

informed Ms. Arellano that he would no longer prescribe her narcotic pain medications due to a

positive drug test for cocaine. (AR 382, 384, 387, 389, 392, 395, 397-98, 403, 406, 409, 415, 419,

511-13.) In December 2015 and January 2016, Ms. Arellano attempted to establish her primary

care with five other doctors for chronic pain management, all of whom refused to prescribe

narcotics and two of whom prescribed tramadol, a narcotic-like pain reliever. (AR 427-28, 429-

31, 441-43, 443-49, 507-10.) She returned to Dr. Delgado in February 2016 at which time Dr.

Delgado had a “lengthy discussion” with her “regarding reconsideration of narcotic pain

medication prescriptions.” (AR 504.) The urine test she was given that day came back negative for

cocaine, and Dr. Delgado agreed to consider restarting narcotic pain medications once he reviewed

Ms. Arellano’s prescription monitoring report. (AR 504-505.) In April 2016 after confirming there

were “no discrepancies” in that report, he provided a one-month refill of oxycodone at her original,

lower dose and noted he would continue “careful monitoring” of any illicit drug use. (AR 500-

501.) He also started her on Cymbalta at that time to treat both her PTSD and her chronic pain.

(AR 501.)

       On May 28, 2016, Ms. Arellano was hospitalized following what her family believed was

a credible suicide threat. (AR 519.) Hospital records indicate that Ms. Arellano had a blood alcohol

level of 150 and tested positive for cocaine, opiates, and cannabis. (Id.) According to Ms. Arellano,

she threatened to harm herself because she “just wanted to scare her husband[,]” who was also

heavily intoxicated and with whom she had gotten into a fight. (Id.) She admitted having a history



                                                 4
of drinking that started during her first marriage but contended that she stopped abusing alcohol in

2012 and only drank occasionally thereafter. (AR 520.) She was admitted for a 3-5-day voluntary

stay for “observation and treatment of depression.” (AR 522.) Upon discharge, Ms. Arellano’s

Cymbalta was adjusted based on reported side effects, she was started on prazosin to address

reported nightmares, and she was scheduled for follow-up care with psychologist Dr. Robert

Rinaldi, Ph.D. (AR 523-24.)

        Ms. Arellano began seeing Dr. Rinaldi on June 2, 2016. (AR 553-55.) She told Dr. Rinaldi

that she had been abstinent from alcohol for eighteen months but had started drinking again after

feeling very depressed which led to the incident that precipitated her hospitalization. (AR 553.)

Ms. Arellano reported that she was planning to reinitiate therapeutic counseling with the therapist

she had been treating with the year before. (AR 553, 629.) Dr. Rinaldi conducted a psychiatric

diagnostic assessment and diagnosed Ms. Arellano with PTSD. (AR 554.) He indicated that he

would continue to coordinate with Dr. Delgado to address Ms. Arellano’s medication needs. (AR

555.) Also in June 2016, Ms. Arellano briefly reestablished with Andrea Serna, LPCC, at Hoy

Recovery, the counselor she had seen in 2015.3 (AR 621-29.) At that time, LPCC Serna diagnosed

Ms. Arellano with PTSD and alcohol dependence and set goals for her to, inter alia, “[r]educe the

significant impairment caused by PTSD” and help her “[r]eprocess trauma/abuse and resume

adaptive functioning at home/school/work.” (AR 629, 632-33.)

        For the remainder of 2016 and into early 2017, Dr. Delgado continued treating Ms.

Arellano’s complaints of pain with narcotic pain medications and a muscle relaxant. (AR 658, 660,

663, 667, 669, 673, 797, 805, 808.) In August 2016, he agreed to increase her dose of oxycodone.


3
  LPCC Serna’s treatment notes from June 7, 2016 indicate that Ms. Arellano was “return[ing] to therapy after
approximately a year” and had “stopped therapy” around the time she was thinking about confronting her abusers.
(AR 629.) The administrative record, however, contains no records from LPCC Serna from 2015, only he treatment
records documenting three encounters she had with Ms. Arellano in June and July 2016. (AR 621-41.)

                                                      5
(AR 659-60.) He and Dr. Rinaldi continued to coordinate treatment of her PTSD, prescribing and

adjusting the doses of different antidepressants and even discussing the possibility of using medical

cannabis to treat her PTSD symptoms. (AR 658, 661, 664, 667, 801, 802, 805, 808, 810-11.)

       After Ms. Arellano was late to an appointment and repeatedly used profanity with Dr.

Delgado’s staff, Dr. Delgado noted in his January 20, 2017 treatment note that he “may have to

dismiss her as a patient based on this recurrent behavior.” (AR 796-97.) The administrative record

contains no treatment records from Dr. Delgado after that date, but Ms. Arellano indicated in her

“Recent Medical Treatment” form submitted to DDS on August 7, 2017 that she saw Dr. Delgado

in February, March, and April 2017. (AR 343.)

       Ms. Arellano began seeing psychiatrist Stephanie Tucker, MD, on August 9, 2017. (AR

842.) After seeing Ms. Arellano twice, Dr. Tucker completed a Mental Residual Functional

Capacity (MRFC) Questionnaire on August 22, 2017 in which she indicated her diagnoses of

PTSD and depression and that she had started Ms. Arellano on a “new regimen of medications” to

address those conditions. (AR 842, 846.) Based on her examination of Ms. Arellano, Dr. Tucker

opined in the Questionnaire that Ms. Arellano was “unable to meet competitive standards” in three

of the twenty-five areas of functioning assessed: (1) complete a normal workday and workweek

without interruptions from psychologically based symptoms, (2) perform at a consistent pace, and

(3) deal with normal work stress. (AR 844-45.) Dr. Tucker believed Ms. Arellano to be “seriously

limited, but not precluded” in fifteen other areas of functioning and “limited but satisfactory” in

the remaining seven areas. (Id.) In response to the question, “If your patient’s impairments include

alcohol or substance abuse, do alcohol or substance abuse contribute to any of your patient’s

limitations set forth above?” Dr. Tucker placed a checkmark next to, “No.” (AR 846.)




                                                 6
       At her hearing on September 7, 2017, Ms. Arellano testified that she “quit seeing the doctor

that I’ve been seeing for about seven years”—presumably referring to Dr. Delgado—because “I

just felt that my health issues and everything else, they just weren’t giving me the full treatment I

needed.” (AR 132-33.) She further testified that she was “starting to get back on all [her]

medications” as of the month before. (AR 133.) She also informed the ALJ that she was scheduled

to see a neurologist the next day and referred to Dr. Tucker as “the new doctor I’m seeing now.”

(AR 133, 149.) Regarding her physical limitations, Ms. Arellano testified that she can walk for

approximately ten minutes, stand for about five minutes, and sit for about twenty minutes at a time.

(AR 136.) She uses a cane and usually wears braces on her knees. (AR 136-37.) She has chronic,

sharp pain in her back and experiences pain levels of 9 out of 10 in her back and knees on a daily

basis. (AR 138-39.) She tore her left rotator cuff in May 2016 and described herself as “still

actually healing from” that injury. (AR 140.) Regarding her mental conditions, Ms. Arellano

testified that her PTSD and anxiety are what caused her to stop working because she “was just

unable to get to work” and “couldn’t function at work.” (AR 131.) She described herself as having

“a lot of depression” that prevents her from working because she “just break[s] out crying a lot[,]”

as much as six or eight hours a day. (AR 131-32.) She also described experiencing “flashbacks”

and “severe nightmares” that result in her being unable to sleep more than two hours at night. (AR

134.) Regarding her daily activities, Ms. Arellano testified that she does not read, does not pay

attention to the television even though it is always on, cannot dress herself or comb her hair without

assistance from her husband or mother, no longer drives, and does not go grocery shopping. (AR

134, 141-42.) Regarding personal relationships, Mrs. Arellano explained that while she has friends,

she does not associate with them and that the only people she talks to on the phone are her mother

and daughter, whom she also sees once or twice a week. (AR 143-44.)



                                                  7
C.     The ALJ’s Decision

       Although the ALJ found that Ms. Arellano has severe osteoarthritis, chronic knee pain,

fibromyalgia, obesity, PTSD, anxiety, affective disorder, and polysubstance abuse, he found that

the record did not support finding any of the foregoing impairments presumptively disabling. (AR

031-32.) He, therefore, proceeded to assess her residual functional capacity (“RFC”) to determine

whether she could either return to her past relevant work or make an adjustment to other work.

(AR 033-39.) See 20 C.F.R. § 404.1520(a)(4) (setting forth the five-step sequential evaluation

process the SSA follows in evaluating DIB claims); Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009). The ALJ found that Ms. Arellano has the RFC to perform light work with certain exertional

and nonexertional limitations. (AR 033.) Specifically, he found that Ms. Arellano

       is capable of occasionally lifting and/or carrying 20 pounds, frequently lifting
       and/or carrying ten pounds, standing and/or walking for about six hours in an eight-
       hour workday, and sitting for about six hours in an eight-hour workday, all with
       normal breaks. She is further limited to occasionally climbing ramps, stairs, ladders,
       ropes, or scaffolds, frequently stooping, occasionally kneeling, frequently
       crouching, and occasionally crawling. [Ms. Arellano] can understand, carry out,
       and remember simple instructions and make commensurate work-related decisions,
       respond appropriately to supervision, coworkers, and work situations, deal with
       routine changes in work setting, maintain concentration[,] persistence, and pace for
       up to and including two hours at a time with normal breaks throughout a normal
       workday. [Ms. Arellano] is limited to simple, routine, and repetitive tasks and is
       suitable for jobs involving work primarily with things and not people.

(AR 033.)

       In discussing how he arrived at Ms. Arellano’s RFC, the ALJ explained that he found that

Ms. Arellano’s “subjective complaints are out of proportion to and not supported by the objective

medical evidence.” (AR 037.) Specifically, he found

       [Ms. Arellano’s] range of motion has been normal. I note that [Ms. Arellano] has
       an extensive history of polysubstance abuse. Moreover, she has not sought
       treatment for any impairment since January 2017. [Ms. Arellano] has previously
       reported that she prepares meals, does light housekeeping, does laundry, and does
       dishes. She indicated that she drives and shops in stores. She stated that she enjoyed

                                                 8
         watching television and socializing with her family. These activities of daily living
         are inconsistent with complaints of disabling pain.4

(AR 036 (citations omitted).) Later in his analysis, the ALJ additionally found

         [Ms. Arellano] has reported that she has no limitations in her activities of daily
         living and is capable of maintaining her household. She has indicated that she
         manages her finances and drives. She asserted that she has no difficultly making or
         keeping friends. She stated that she enjoys reading, is active and energetic, and likes
         games.5

(AR 037 (citations omitted).)

         Regarding the medical opinions of record, the ALJ accorded “significant weight” to the

opinions of the two non-examining state agency physicians who limited Ms. Arellano to “a less

than light” physical RFC based on his finding that their opinions were “generally consistent with

longitudinal medical records and [Ms. Arellano’s] activities of daily living.” (AR 036.) He

accorded “some weight” to the opinions of the two non-examining state agency psychological

consultants, who opined that Ms. Arellano’s mental impairments were “non-severe.” (AR 036-37.)

He also accorded “some weight” to the opinion of Dr. Michael Gzaskow, a consultative examining

psychiatrist whose November 2016 report to DDS provided:

    1. [Ms. Arellano] can relate to others, but this is often compromised by her PTSD
       issues, depressive isolation and episodic anxiety.
    2. She can understand directions in a structured/supportive environment but indicates
       she can no longer follow through in a productive manner due to her physical and
       psychological problems[.]
    3. She can attend to simple tasks.

(AR 036, 789-93.) Regarding Dr. Tucker’s opinion that Ms. Arellano was “seriously limited” in

numerous areas of functioning and “unable to meet competitive standards” in others (see AR 842-




4
  In support of his findings regarding Ms. Arellano’s activities of daily living, the ALJ cited the Function Report Ms.
Arellano completed on June 1, 2016. (AR 036, 294-301.)
5
  In support of these findings, the ALJ again cited Ms. Arellano’s June 2016 Function Report and also cited LPCC
Serna’s description of Ms. Arellano’s strengths in the I/OP Biopsychosocial Assessment she completed on June 7,
2016. (AR 037, 294-301, 622, 628.)

                                                          9
46), the ALJ began by finding that Dr. Tucker “examined [Ms. Arellano] on a total of three

occasions” and “noted that [Ms. Arellano’s] condition may improve with treatment.”6 (AR 037.)

He then found that Dr. Tucker’s opinion “fails to disclose [Ms. Arellano’s] extensive history of

illegal drug use and alcohol use” and proceeded to assign her opinion “little weight” because he

found it to be “unsupported by the record and the Claimant’s activities of daily living” described

above. (Id.)

        Although he found her unable to perform her past relevant work, the ALJ determined at

step five of the sequential evaluation process, and based on the testimony of VE White, that Ms.

Arellano was not disabled based on his conclusion that given her education, work experience, and

RFC, she is capable of making a successful adjustment to working as either an advertising material

distributor or a housekeeper. (AR 038-39, 156-58.)

D.      The Appeals Council’s Refusal to Consider Additional Evidence

        When Ms. Arellano sought review of the ALJ’s decision by the Appeals Council, she

submitted additional evidence for the Appeals Council’s consideration. The Appeals Council

separated the additional evidence into two categories—(1) records dated before the ALJ’s January

2018 decision, and (2) records dated after the ALJ’s decision—and gave different reasons as to

why it refused to consider each category of evidence. As to the first category, the Appeals Council

found that the evidence predating the ALJ’s decision “does not show a reasonable probability that

it would change the outcome of the decision.” (AR 002.) As to the second, the Appeals Council

found that the evidence postdating the ALJ’s decision “does not relate to the period at issue.” (Id.)

The Appeals Council denied Ms. Arellano’s request for review. (AR 001.)

                                       II.      Discussion


6
 The Court notes that Dr. Tucker’s August 2017 MRFC Questionnaire indicated a prognosis of “fair, may improve
w/treatment[.]” (AR 842 (emphasis in original).)

                                                     10
       Ms. Arellano argues that the ALJ’s finding that Ms. Arellano is not disabled constitutes

error because the ALJ’s RFC assessment on which that finding is based is unsupported by

substantial evidence. (Doc. 23 at 1.) Ms. Arellano contends that the ALJ failed to properly weigh

the evidence regarding her functional limitations and that his RFC assessment is contrary to the

substantial evidence of record, specifically the opinions of Ms. Arellano’s “treating and examining

mental health provider[.]” (Id.) She complains that the ALJ “rejected” those opinions without

providing legally sufficient explanations supporting his rejection, thereby necessitating remand.

(Doc. 23 at 1, 5-15.)

       Ms. Arellano also argues that the Appeals Council erred by refusing to admit and consider

the additional evidence she submitted. (Doc. 23 at 20-25.) Because the Court finds that the

Appeals Council erred in this regard, the matter is remanded for further proceedings. See

Chambers v. Barnhart, 389 F.3d 1139, 1142-43 (10th Cir. 2004) (explaining that if additional,

qualifying evidence has been submitted to the Appeals Council and the Appeals Council refuses

to consider it, “the case should be remanded for further proceedings” because the Appeals Council

must “determine in the first instance whether, following submission of additional, qualifying

evidence, the ALJ’s decision is contrary to the weight of the evidence currently of record”

(quotation marks omitted)).

A.     Applicable Law

       The Social Security Regulations set forth five reasons why the Appeals Council will review

a case that has been decided by an ALJ. 20 C.F.R. § 404.970(a). One is if the Appeals Council

“receives additional evidence that is new, material, and relates to the period on or before the date

of the hearing decision, and if there is a reasonable probability that the additional evidence would




                                                11
change the outcome of the decision.” Id. § 404.970(a)(5).7 To invoke the right to review by the

Appeals Council based on the submission of additional evidence, the claimant must also “show

good cause for not informing [the SSA] about or submitting the [additional] evidence” for the

ALJ’s consideration. Id. § 404.970(b).8 Whether evidence qualifies for consideration by the

Appeals Council is a question of law subject to de novo review. Threet v. Barnhart, 353 F.3d 1185,

1191 (10th Cir. 2003). The Court considers in turn each of the Appeals Council’s proffered reasons

for refusing to consider Ms. Arellano’s additional evidence.

B.       The Appeals Council erred by refusing to consider the additional evidence Ms.
         Arellano submitted that predates the ALJ’s decision.

         Ms. Arellano submitted for the Appeals Council’s consideration two sets of medical

records covering the period prior to January 24, 2018, i.e., the date the ALJ issued his written

decision. (AR 082-96, 097-114.) The additional evidence predating the ALJ’s decision comprised:

     1. Dr. Tucker’s medical treatment records dated 08/09/2017 to 01/02/2018 (AR 097-
        114); and
     2. Medical treatment records from Injury Relief Center dated 12/06/2017 to
        01/09/2018 (AR 082-96).

As noted above, the Appeals Council refused to consider these records because it found that there

was not a reasonable probability that they would change the outcome of the decision. (AR 002.)

The Court disagrees.

     1. There is a reasonable probability that the additional evidence provided in Dr.
        Tucker’s treatment records would change Ms. Arellano’s nonexertional RFC and,
        therefore, the decision.



7
  20 C.F.R. § 404.970 was amended effective January 17, 2017, with compliance with the amended version required
by May 1, 2017. 81 Fed. Reg. 90,987 (Dec. 16, 2016). Because the ALJ’s decision in this case was issued on January
24, 2018 and the Appeals Council’s consideration of Ms. Arellano’s Request for Review necessarily occurred
thereafter, the amended regulation applies.
8
  The record and the parties’ arguments on appeal make no reference to the new “good cause” requirement that was
added to the regulation via the 2017 amendment. The Court, therefore, limits its analysis to the Appeals Council’s
stated reasons in its Notice of Appeals Council Action regarding why it declined to consider Ms. Arellano’s additional
evidence. (AR 002.)

                                                         12
       The additional records from Dr. Tucker included treatment notes from her sessions with

Ms. Arellano on August 9, August 17, September 14, and October 12, 2017, and January 2, 2018.

(AR 097-114.) In the treatment notes from her initial visit with Ms. Arellano on August 9, 2017,

Dr. Tucker documented Ms. Arellano’s past psychiatric history (including prior therapy and

medications), substance abuse history (including prior cocaine use and heavy drinking), and social

and family history (including being molested as a child and physically abused by her ex-husband).

(AR 097-99.) She diagnosed Ms. Arellano with chronic PTSD, started her on various medications,

and referred her to Linda Hill, Psy.D., for “trauma therapy.” (AR 100.) Dr. Tucker’s notes from a

follow-up visit on August 17, 2017 indicate that Ms. Arellano reported that she was “still having

[nightmares] and flashbacks[] and is not sleeping.” (AR 103.) Dr. Tucker adjusted Ms. Arellano’s

medications accordingly. (Id.) On September 14, 2017, Ms. Arellano reported that her anxiety and

depression had not gotten better, that she was still not sleeping and continued to have nightmares

and flashbacks, and that she was experiencing crying spells. (AR 106.) Dr. Tucker observed on

that date that Ms. Arellano was “tearful on interview.” (Id.) She added a new medication to Ms.

Arellano’s regimen to address her sleep, appetite, and depression symptoms. (AR 107.) At her

October 2017 follow up, Ms. Arellano reported that she was still depressed, her anxiety was “about

the same, maybe worse,” and that she had been “crying a lot.” (AR 109.) Dr. Tucker increased one

of Ms. Arellano’s medications to address her depression, anxiety, and PTSD symptoms. (Id.) In

January 2018, Ms. Arellano reported that she had not been taking her medications consistently and

that her depression and anxiety had been “worse lately.” (AR 112.) She also told Dr. Tucker that

she wanted to report the abuse she experienced as a child because she was concerned that it may

be continuing with the alleged abusers’ grandchildren. (Id.) At Ms. Arellano’s request, Dr. Tucker

contacted CYFD to report the abuse Ms. Arellano experienced and the possibility that there were



                                               13
children who may still be in danger. (AR 113.) Dr. Tucker restarted Ms. Arellano’s medications

at that time. (AR 112.)

       Considering the reasons the ALJ gave for discounting Dr. Tucker’s opinion regarding Ms.

Arellano’s mental functional limitations, the Court concludes that there is a reasonable probability

that the additional evidence from Dr. Tucker predating the ALJ’s decision would change the

outcome of the decision. First, Dr. Tucker’s records establish that she treated Ms. Arellano with

some frequency, on an ongoing basis, and more than the “total of three occasions” the ALJ

believed. To the extent the ALJ discounted Dr. Tucker’s opinion based on his impression that Dr.

Tucker’s relationship with Ms. Arellano was insufficient to be entitled to greater weight, Dr.

Tucker’s records undermine that reason. Second, Dr. Tucker’s records reveal that she was well

aware of Ms. Arellano’s history of alcohol and substance abuse when she opined that neither

contributed to Ms. Arellano’s limitations that Dr. Tucker assessed. This undermines the ALJ’s

reason for discounting Dr. Tucker’s opinion based on his belief that Dr. Tucker “fail[ed] to disclose

[Ms. Arellano’s] extensive history of illegal drug use and alcohol use[.]” (AR 037.) Finally, Dr.

Tucker’s records render the ALJ’s finding that Ms. Arellano “has not sought treatment since

January 2017” wholly unsupported. (AR 037.) While the administrative record does not contain

any treatment records from January 20 to August 7, 2017, Dr. Tucker’s records establish that Ms.

Arellano was consistently and continuously seeking treatment for her mental health conditions as

of August 2017, i.e., during the nearly six-month period immediately preceding the ALJ’s

decision. Because the ALJ repeatedly noted that he was discounting Ms. Arellano’s statements

concerning the intensity, persistence, and limiting effects of her symptoms based on what appeared

to be a lapse in treatment in the year preceding his decision, there is a reasonable probability that

evidence establishing that Ms. Arellano continued to seek mental health treatment and continued



                                                 14
to be treated with medications to address worsening anxiety and depression would change the

ALJ’s assessment of Ms. Arellano’s RFC and, thus, his decision.

   2. There is a reasonable probability that the additional evidence from Injury Relief
      Center would change Ms. Arellano’s exertional RFC and, therefore, the decision.

       The records from Injury Relief Clinic predating the ALJ’s decision included treatment

records from Ms. Arellano’s initial visit with Ruben Franco, PA-C, on December 6, 2017 and her

follow-up visit on January 9, 2018. (AR 082-96.) PA-C Franco noted at Ms. Arellano’s initial visit

that she had been referred to the clinic “by her one-time primary care provider for her ongoing

chronic pain” that stemmed from a 2007 accident in which she was hit by a motorcycle. (AR 085.)

Ms. Arellano reported that she had experienced pain ever since the accident but that the pain had

“gradually gotten worse since that time” and was “significantly elevated” in the preceding 3-4

years. (Id.) PA-C Franco gave Ms. Arellano a urine drug screen, ordered imaging of Ms. Arellano’s

back and knees, and prescribed two non-opiate medications, informing Ms. Arellano that he would

not consider prescribing any opiates until he had a definitive diagnosis. (AR 086-87.) In the notes

from Ms. Arellano’s follow-up visit, PA-C Franco indicated that Ms. Arellano’s drug screen was

consistent with the prescribed medications she was taking and contained “[n]o abnormal findings.”

(AR 082.) After reviewing Ms. Arellano’s imaging, PA-C Franco recorded the following

impression: “42-year-old female with ongoing chronic low back pain with multilevel degenerative

disc disease most notable at L4-5 and L5-S1 along with facet arthropathy at L4-5 and L5-S1 with

annular tears and disc protrusion, along with ongoing bilateral knee pain status post multiple

surgical procedures and previous diagnosis of trigeminal neuralgia.” (AR 083.) Based on her drug

screen containing no abnormal findings, he prescribed her hydrocodone to take as needed. (AR

084.) He also discussed the possibility of various injections in her back and knees and noted that

she would continue to be monitored for a possible referral to a specialist to address her trigeminal

                                                15
neuralgia. (AR 083-84.) Upon examination in both December 2016 and January 2017, PA-C

Franco found that Ms. Arellano had limited cervical spine flexion and positive facet loading in the

cervical and lumbar spine, i.e., reduced ranges of motion. (AR 083, 086.)

       The reasons the ALJ gave for assessing Ms. Arellano as having a less limited physical RFC

than she claimed her symptoms supported were: (1) her range of motion “has been normal[,]” (2)

she “has an extensive history of polysubstance abuse[,]” (3) she “has not sought treatment since

January 2017[,]” and (4) her daily living activities of preparing meals, driving, shopping in stores,

watching television, socializing with her family, and doing laundry, dishes, and light housekeeping

were “inconsistent with complaints of disabling pain.” (AR 036.) As with Dr. Tucker’s records,

the additional evidence from Injury Relief Center renders the ALJ’s finding that Ms. Arellano had

not sought treatment in the prior year wholly unsupported. It also directly contradicts the ALJ’s

finding regarding Ms. Arellano’s range of motion. Notably, the only evidence the ALJ cited to

support his finding that Ms. Arellano’s range of motion “has been normal” was a medical record

prepared for the purpose of clearing Ms. Arellano for incarceration following a DWI arrest in

December 2016, i.e., more than one year before the ALJ issued his decision. That record

documented Ms. Arellano’s overall musculoskeletal exam result as “[n]ormal range of motion”

with no signs of swelling. (AR 828.) No specific assessments (e.g., cervical spine and lumbar

spine) are documented. By contrast, PA-C Franco examined Ms. Arellano for the purpose of

providing treatment for her chronic pain. He conducted an in-depth physical examination assessing

different ranges of motions in Ms. Arellano’s cervical spine and lumbar spine and found limitations

in multiple ranges of motion. (AR 083, 086.) Finally, to the extent the ALJ discounted Ms.

Arellano’s complaints based on what he described as her “extensive history of polysubstance

abuse[,]” the additional evidence from Injury Relief Center undermines that basis by reporting that



                                                 16
Ms. Arellano’s urinalysis contained “[n]o abnormal findings” as of December 2017. (AR 082.)

Indeed, PA-C Franco agreed to put Ms. Arellano back on hydrocodone based on her clean drug

test. (AR 084, 087.) Based on the foregoing, the Court concludes that there is a reasonable

probability that the additional evidence from Injury Relief Center that predates the ALJ’s decision

would change the outcome because it contravenes the majority of the reasons the ALJ provided to

support a less restrictive physical RFC for Ms. Arellano.

C.      The Appeals Council erred by refusing to consider certain additional evidence Ms.
        Arellano submitted that postdates the ALJ’s decision.

        The additional evidence Ms. Arellano submitted that postdates the ALJ’s decision

comprised:

     1. Dr. Tucker’s medical treatment records dated 01/30/2018 to 04/04/2018 (AR 058-
        81);
     2. Medical treatment records from Injury Relief Center dated 02/08/2018 to
        04/03/2018 (AR 045-57);
     3. Dr. Tucker’s MRFC Questionnaire dated 03/21/2018 (AR 020-25);
     4. Dr. Tucker’s to-whom-it-may-concern letter dated 03/28/2018 (AR 019); and
     5. A medical treatment record from psychologist Linda Hill, Psy.D, dated 04/06/2018
        (AR 008-13).

The Appeals Council refused to consider any of the foregoing evidence because it found that the

evidence “does not relate to the period at issue” and “[t]herefore, it does not affect the decision

about whether [Ms. Arellano] was disabled beginning on or before January 24, 2018.” (AR 002.)

        On appeal, Ms. Arellano argues that the Appeals Council’s decision reflects a

misunderstanding regarding the requirement that the additional evidence be “relate[d] to” the

period of disability at issue in the ALJ’s decision. (Doc. 23 at 20-21.) Citing Padilla v. Colvin, 525

F. App’x 710, 712-13 (10th Cir. 2013), she contends, “the Appeals Council did not indicate that it

understood that the evidence submitted need not pre-date the ALJ’s decision in order to qualify as

chronologically pertinent.” (Id.) The Commissioner counters that Padilla is distinguishable and



                                                 17
that the additional, postdated evidence does not qualify for consideration under 20 C.F.R.

§ 404.970 not only because it is not chronologically pertinent but also because it is cumulative,

i.e., not new, and because Ms. Arellano has not demonstrated that there is a reasonable probability

that the additional, postdated evidence would have changed the outcome of the ALJ’s decision.

(Doc. 29 at 20-21.) Because the parties disagree as to its applicability, the Court begins with a

discussion of Padilla.

1.     The Commissioner misunderstands Padilla.

       Padilla involved a challenge to the Appeals Council’s refusal to consider additional

evidence comprising a psychological evaluation and an audiological evaluation that took place

after the ALJ issued a final decision. Padilla, 525 F. App’x at 711-12. In that case, the claimant

claimed and presented evidence indicating that he suffered from severe mental as well as physical

impairments, but the ALJ found that the claimant suffered only from two physical impairments—

right knee osteoarthritis and obesity—and therefore assessed an RFC reflecting only exertional,

but not nonexertional, limitations. Id. at 712-13. The Appeals Council refused to consider the post-

decision evaluations, not based on materiality but rather because it concluded that the evidence

was “chronologically irrelevant and thus ‘did not affect’ its decision” about whether the claimant

was disabled. Id. at 711. The Tenth Circuit, in an unpublished decision, reversed. Id. at 710, 713.

The court first concluded that the additional evidence was “new” because the record before the

ALJ did not contain either a psychological or audiological evaluation, meaning that neither piece

of evidence was cumulative of other evidence in the record. Id. at 712. It next agreed with the

claimant that “the ALJ’s RFC could reasonably be found to be unsupported by substantial evidence

because it failed to take into account the nonexertional limitations revealed by the additional

evidence.” Id. at 712-13. It thus concluded that the additional evidence was “material” because it



                                                18
was “indicative of nonexertional limitations that could reasonably have changed the outcome.” Id.

at 713. Finally, it agreed with the claimant that the additional evidence was “temporally

relevant[,]” noting that (1) the psychological report “corroborates an anxiety diagnosis” made by

the claimant’s treating doctor prior to the hearing and testified to by the claimant at the hearing,

(2) the psychological report’s intellectual functioning evaluation “relates to and augments [the

claimant’s treating doctor’s] earlier report that [the claimant] could not read or write[,]” and (3)

the audiological report related to the claimant’s testimony at the hearing—i.e., the time period

before the ALJ’s decision—regarding his hearing loss. Id. Having determined that the additional

evidence was new, material, and related to the time period before the ALJ’s decision, the court

concluded that the Appeals Council should have considered the evidence in determining whether

the ALJ’s decision was supported by substantial evidence and, therefore, reversed and remanded.

Id.

       The Commissioner contends that Padilla is distinguishable. (Doc. 29 at 20.) Describing

the additional evidence in this case as “reflect[ing] that [Ms. Arellano] continued to be seen for

joint pain (particularly in her low back and knees) and for PTSD[,]” the Commissioner asserts

without further explanation and without discussing the records individually that all of the

additional evidence in this case “was cumulative.” (Id.) The Commissioner also attempts to

distinguish Padilla by pointing to the fact that in Padilla, the additional evidence related to alleged

conditions that the ALJ rejected, whereas here, the additional evidence related only to impairments

alleged by Ms. Arellano that the ALJ “accepted.” (Id.) For the following reasons, the Court finds

the Commissioner’s attempts to distinguish Padilla unavailing and concludes that certain records

submitted by Ms. Arellano should not have been rejected from consideration by the Appeals

Council, necessitating remand.



                                                  19
2.       Certain of the postdated records submitted to the Appeals Council qualify for
         consideration.

         To qualify for consideration by the Appeals Council, the additional evidence must be new,

material, and related to the period on or before the date of the hearing decision, and there must be

a reasonable probability that the additional evidence would change the outcome of the decision.

20 C.F.R. § 404.970(a)(55). The additional evidence supplied by Dr. Hill does not meet the criteria

because it is not material. Dr. Hill’s lone treatment record from April 6, 2018 documents her initial

visit with Ms. Arellano and contains primarily historical information and Ms. Arellano’s subjective

reports regarding her then-present symptoms. (AR 008-13.) It contains neither an opinion by Dr.

Hill regarding Ms. Arellano’s work-related abilities nor any other information that directly relates

to or would bear upon the ALJ’s determination of Ms. Arellano’s RFC or any other issue the ALJ

adjudicated as of January 24, 2018.9 Other than describing the contents of Dr. Hill’s record, Ms.

Arellano offers no explanation of the relevance, i.e., materiality, of this additional evidence. (See

Doc. 23 at 22-24.) Dr. Tucker’s March 2018 to-whom-it-may-concern letter, also fails to satisfy

the required criteria because although it references treatment history that pre-dates the ALJ’s

decision, the opinions expressed therein regarding her inability to sustain gainful employment or

any type of full-time work are temporally limited to “the current time,” i.e. March 2018. (AR 019.)

Thus, the Appeals Council did not err in failing to consider Dr. Hill’s records and Dr. Tucker’s

March 2018 letter. For the reasons that follow, however, the Court finds that the other records

submitted as additional evidence satisfy the criteria for consideration and the Appeals Council

erred in failing to consider them.



9
 The fact that Dr. Hill’s treatment record indicates that Ms. Arellano reported feelings of worthlessness and wishing
she were dead in April 2018 is not relevant to the ALJ’s January 2018 decision because Ms. Arellano’s mental status
evaluation in April 2018 specifically asked Ms. Arellano to report how she had been feeling in the previous two weeks.
(AR 011.)

                                                         20
a.         The additional evidence is “new”

           “Additional evidence is new if it is not part of the claim(s) file as of the date of the hearing

decision.” Hearings, Appeals and Litigation Law Manual (“HALLEX”) I-3-3-6(B)(2),

https://www.ssa.gov/OP_Home/hallex/I-03/I-3-3-6.html (last updated May 1, 2017). Moreover, to

be considered new, evidence must not be merely duplicative or cumulative of other evidence in

the record. Threet v. Barnhart, 353 F.3d 1185, 1191 (10th Cir. 2003). By virtue of when it was

created, none of the evidence Ms. Arellano submitted to the Appeals Council that postdates the

ALJ’s decision was part of her file before the date of hearing decision and therefore meets the first

criterion for qualifying as “new.” As noted above, however, the Commissioner contends that the

evidence postdating the ALJ’s decision does not qualify as “new” because it was “cumulative.”

(Doc. 29 at 20.) The Court disagrees.

           The treatment records from Dr. Tucker and Injury Relief Clinic document Ms. Arellano’s

ongoing treatment and indicate the nature of Ms. Arellano’s medical conditions and her providers’

treatment and assessment of the severity thereof. Dr. Tucker’s March MRFC Questionnaire,

completed based on “biweekly, sometimes weekly, to monthly”10 treatment contact since August

9, 2017 differs significantly from her August 22, 2017 MRFC Questionnaire completed after

seeing Ms. Arellano only three times in terms of her assessment of the severity of Ms. Arellano’s

functional limitations. (Cf. AR 19-24 with AR 842-846.) Thus, none of the foregoing postdated

additional evidence was merely cumulative of evidence already in the record, and it therefore

qualifies as new.

b.         The additional evidence is “material”




10
     (AR 20.)

                                                     21
         “Additional evidence is material if it is relevant, i.e., involves or is directly related to issues

adjudicated by the ALJ.” HALLEX I-3-3-6.B.2.11 Additional evidence that, if otherwise qualified

under 20 C.F.R. § 404.970 and adopted upon consideration, would result in a more restrictive RFC

and render the ALJ’s determination of the claimant’s RFC unsupported by substantial evidence is

material. See Padilla, 525 F. App’x at 712-13. Additional evidence is not material if it has no

bearing on the question of the claimant’s alleged disability, i.e., if it does not relate to the

claimant’s work-related abilities and functional limitations, and does not relate to a condition that

the claimant alleged to be disabling before the ALJ. See Chambers, 389 F.3d at 1144 (holding that

postdated additional evidence “containing the first suggestion of a possible condition of

unspecified duration and as yet unsubstantiated clinical presence” and that failed to address the

condition’s “vocationally relevant impact” provides “a patently inadequate basis for a disability

claim” and is not material).

         Here, one of the central issues adjudicated by the ALJ was a determination of Ms.

Arellano’s RFC. The ALJ’s RFC included both exertional and nonexertional limitations based on

what the medical evidence of record revealed about Ms. Arellano’s various physical and mental

conditions and was not as restrictive as Ms. Arellano contended it should be in light of her back,

knee, and jaw pain and her PTSD and depression. The Injury Relief Clinic records indicate that




11
   The Court recognizes that the prevailing articulation of whether additional evidence is material under the prior
version of 20 C.F.R. § 404.970 provides that “[e]vidence is material to the determination of disability if there is a
reasonable possibility that it would have changed the outcome.” Threet, 353 F.3d at 1191 (alteration and quotation
marks omitted). However, in light of the 2017 amendment of 20 C.F.R. § 404.970 and its inclusion of a “reasonable
probability” requirement in addition to the “new, material, and relate[d] to” requirements for qualifying additional
evidence, the Court relies on the SSA’s explanation of how it interprets the term “material” under the current version
of the regulation to guide its analysis herein. See W. Radio Servs. Co. v. Qwest Corp., 678 F.3d 970, 985 (9th Cir.
2012) (explaining that “[w]hen called upon to interpret a federal statute or the regulations implementing it, [courts]
apply traditional rules of construction and, where required, administrative deference” (quotation marks omitted)); see
also Navajo Nation v. Dalley, 896 F.3d 1196, 1215 (10th Cir. 2018) (explaining that “the canon against surplusage
indicates that we generally must give effect to all statutory provisions, so that no part will be inoperative or
superfluous—each phrase must have distinct meaning” (quotation marks omitted)).

                                                         22
Ms. Arellano had (1) limited ranges of motion in her cervical and lumbar spines, contradicting the

ALJ’s finding that Ms. Arellano’s range of motion was “normal” and calling into question the less

restrictive exertional limitations he assessed based on that finding, and (2) increased pain with

prolonged standing and walking, calling into question the ALJ’s RFC finding that she is “capable

of standing and/or walking for about six hours in an eight-hour workday[.]” (AR 033.) Dr. Tucker’s

March 2018 MRFC Questionnaire assessed Ms. Arellano as having “[n]o useful ability to

function” in most of the areas of work-related functionality assessed. (AR 022-23.) And Dr.

Tucker’s treatment notes from January through April 2018, a period during which Dr. Tucker

treated Ms. Arellano biweekly, provide further documentation of Ms. Arellano’s limitations

resulting from her PTSD and depression. (AR 058-81.)            Individually, but even more so

collectively, the additional evidence from Dr. Tucker calls into question whether the ALJ’s RFC

that assessed only mild nonexertional limitations and his determination that Ms. Arellano is not

disabled are supported by substantial evidence. Because the foregoing additional evidence directly

relates to issues adjudicated by the ALJ—to wit, Ms. Arellano’s exertional and nonexertional

limitations as expressed in the ALJ’s RFC—it is material.

c.     The additional evidence “relates to” the period on or before January 24, 2018

       “Additional evidence relates to the period on or before the date of the hearing decision if

the evidence is dated on or before the date of the hearing decision, or the evidence post-dates the

hearing decision but is reasonably related to the time period adjudicated in the hearing decision.”

HALLEX I-3-3-6(B)(2) (emphasis added). “For example, a statement may relate to the period on

or before the date of the hearing decision when it postdates the decision but makes a direct

reference to the time period adjudicated in the hearing decision.” Id. Evidence postdating an ALJ’s

decision that corroborates an existing diagnosis and/or evidence that was before and considered



                                                23
by the ALJ also “relates to” the relevant period. See Padilla, 525 F. App’x at 711, 713 (holding

that the Appeals Council should have considered medical evaluations that were completed after

the issuance of the ALJ’s decision because they corroborated a diagnosis reported by the

claimant’s doctor prior to the administrative hearing and related to an impairment that the claimant

testified about at the hearing). The question is really whether the additional evidence was pertinent

to and sheds light on the issues that were before the ALJ. See id.

       The injury relief center records related to the period on or before the hearing decision. As

noted above, Ms. Arellano first received treatment at Injury Relief Center in December 2017, i.e.,

during the adjudication period. (AR 085.) While that fact is not dispositive of whether evidence

postdating the ALJ’s decision relates to the adjudicated period, it is important in this case because

the reason she established care at Injury Relief Center was because she was “sent by her one-time

primary care provider for her ongoing chronic pain.” (AR 085 (emphasis added).) While not a

direct reference to the adjudication period, this description of why Ms. Arellano began to be seen

at Injury Relief Center tends to establish a connection to issues adjudicated by the ALJ. Each of

the Injury Relief Center records postdating the ALJ’s decision makes clear that Ms. Arellano was

receiving ongoing, follow-up treatment related to the chronic pain she suffers from as a result of

the 2007 incident when she was run over by her then-husband while he was on a motorcycle, i.e.,

the same reason she began seeing Dr. Delgado in January 2013. (AR 045, 047, 049, 358.) The

physical complaints for which she was receiving treatment at Injury Relief Center are the exact

same as those for which she had been treated by Dr. Delgado: low back and knee pain, muscle

spasms, and facial pain. (AR 045, 049-50, 363, 797, 808.)

       Notably, Ms. Arellano had been receiving treatment for these same conditions for more

than six years as of the date of the ALJ’s decision, including with Injury Relief Center for the two



                                                 24
months immediately preceding the ALJ’s decision. The postdated records from Injury Relief

Center that the Appeals Council refused to consider all fall within less than three months after the

ALJ’s decision. The first record is from a “routine follow-up appointment” that occurred just two

weeks after the ALJ issued his decision. (AR 049.) The next record is dated exactly one month

later and documents another “routine follow-up appointment.” (AR 047.) The last record is from

Ms. Arellano’s appointment one month after that at which Dr. Thomas Whalen, MD, conducted a

physical examination and recorded impressions of right facial pain with possible trigeminal

neuralgia, low back pain, and bilateral knee pain, i.e., all conditions that were before and

considered by the ALJ. Because they corroborate long-standing diagnoses and evidence of

conditions that were before the ALJ, the Court concludes that the additional evidence from Injury

Relief Center relates to the adjudicated period.

       Dr. Tucker’s treatment records and March 2018 MRFC Questionnaire also relate to the

period on or before the hearing decision. Dr. Tucker’s treatment records postdating the ALJ’s

decision relate to and augment the opinions contained in her August 2017 MRFC Questionnaire

regarding Ms. Arellano’s functional limitations. Dr. Tucker’s January 30, 2018 treatment record

postdates the ALJ’s decision by less than one week. That record provides that Ms. Arellano was

“returning for follow up for PTSD[,]” i.e., the same condition for which Dr. Tucker had been

treating Ms. Arellano since August 2017. (AR 058, 842.) Dr. Tucker noted that she “will call

CYFD again[,]” i.e., a reference to her earlier call to CYFD to convey Ms. Arellano’s report of

childhood sexual abuse during her treatment of Ms. Arellano in the period before the ALJ’s

decision. (AR 058 (emphasis added).) It further provides that Ms. Arellano reported that her

depression “has gotten worse” and that she “[h]ad not been taking [her medications] consistently

before” but was starting to again. (AR 058.) By their very nature, these reports relate to the time



                                                   25
period before the ALJ’s decision. All of Dr. Tucker’s treatment records from the period postdating

the ALJ’s decision contain similar references to the ongoing nature of the treatment Ms. Arellano

was receiving from Dr. Tucker. (AR 061-69.) As such, they all relate to the relevant period and

should have been considered by the Appeals Council in determining whether the ALJ’s decision

was supported by substantial evidence. See Padilla, 525 F. App’x at 713.

       Dr. Tucker’s March 21, 2018 MRFC Questionnaire—while completed two months after

the ALJ issued his decision—also relates to the period for which the ALJ determined whether Ms.

Arellano was disabled. Dr. Tucker noted on the Questionnaire that she had been treating Ms.

Arellano “biweekly, sometimes weekly, to monthly since 8/9/17[,]” i.e., during the period prior to

and encompassed by the ALJ’s decision. (AR 020.) As in her August 2017 MRFC Questionnaire,

Dr. Tucker indicated that she was treating Ms. Arellano for nightmares, flashbacks, depressed

mood, panic attacks, crying spells, and poor sleep, i.e., the same conditions and symptoms

stemming from the childhood sexual abuse she suffered that Dr. Tucker began treating her for in

August 2017. (AR 020.) She also noted that Ms. Arellano’s medications “have needed titration

[and] multiple trials[,]” i.e., adjustment over a period of time inclusive of the period adjudicated

by the ALJ. (AR 020.) Dr. Tucker’s March 2018 assessment of Ms. Arellano’s mental functional

limitations “relates to” the applicable period under 20 C.F.C. § 404.970 because it is connected to

and substantiates her earlier assessment regarding Ms. Arellano’s limitations that was before, and

rejected by, the ALJ.

d.     There is a reasonable probability that the additional evidence the Appeals Council
       refused to consider would change the outcome of the decision.

       It is not enough that the additional evidence is new, material, and relates to the period on

or before the ALJ’s decision. To qualify for consideration by the Appeals Council, there must also

be a reasonable probability that it would change the outcome of the decision. 20 C.F.R.

                                                26
§ 404.970(a)(5). For substantially the same reasons the Court concluded in Section II.B supra that

there is a reasonable probability that the additional evidence predating the ALJ’s decision would

change the outcome of the decision, the Court concludes that there is a reasonable probability that

the additional evidence postdating the ALJ’s decision that is new, material, and relates to the

adjudication period would change the outcome of the decision.

       Regarding Ms. Arellano’s physical RFC and exertional limitations, the ALJ accorded

“significant weight” to the non-treating state agency reviewing physicians’ opinions from August

and October 2016 that Ms. Arellano was limited to a less-than-light physical RFC; he relied on a

single medical record created for the purpose of clearing Ms. Arellano for incarceration that

suggested she had a “normal range of motion” at the time of that examination; and he discounted

Ms. Arellano’s complaints of disabling pain at least in part based on his finding that she “has an

extensive history of polysubstance abuse” and his belief that she “has not sought treatment for any

impairment since January 2017.” (AR 036.) The records from Injury Relief Center indicate that

Ms. Arellano indeed had been seeking treatment for chronic pain, was assessed has having range-

of-motion limitations, and had negative drug screens, allowing her continued access to narcotic

pain medications. (AR 045-50.) Thus, the Court concludes that there is a reasonable probability

that the ALJ would have weighed the evidence differently in assessing Ms. Arellano’s exertional

limitations if the additional evidence from Injury Relief Center had been part of the record.

       Regarding Ms. Arellano’s mental RFC and nonexertional limitations, the ALJ effectively

rejected Dr. Tucker’s opinion as to Ms. Arellano’s functional limitations by assigning it “little

weight.” (AR 037.) At the time of the ALJ’s decision, the only evidence before the ALJ from Dr.

Tucker was her August 2017 MRFC Questionnaire. Given the ongoing treatment relationship and

nature of the opinions evinced by the additional evidence from Dr. Tucker discussed above, the



                                                27
Court concludes that there is a reasonable probability that the ALJ would have weighed Dr.

Tucker’s opinion differently and assessed a more restrictive RFC if Dr. Tucker’s treatment records,

and March 2018 MRFC Questionnaire had been part of the record.

       In short, the ALJ’s RFC reflected his finding that the “evidence as a whole” supported less

restrictive exertional restrictions and nonexertional limitations than Ms. Arellano contended

should be assessed. (AR 033-37.) The additional evidence postdating the ALJ’s decision materially

changes the picture of the “evidence as a whole” with respect to Ms. Arellano’s physical and

mental limitations. For all the foregoing reasons, the Court concludes that with the exception of

Dr. Hill’s treatment record and Dr. Tucker’s letter, the Appeals Council erred by refusing to

consider the additional evidence postdating the ALJ’s decision. As such, remand is required. See

Chambers, 389 F.3d at 1142-43.

D.     Remaining Issues

       Ms. Arellano’s other claims of error relate to (1) the ALJ’s weighing of certain opinion

evidence, and (2) the ALJ’s ultimate determination that Ms. Arellano is not disabled at step five

of the sequential evaluation process. (Doc. 23 at 5-20.) Because the Court concludes that remand

is required as set forth above, the Court will not address these remaining claims of error. See

Chambers, 389 F.3d at 1143 (explaining that it is for the Appeals Council to “determine in the first

instance whether, following submission of additional, qualifying evidence, the ALJ’s decision is

contrary to the weight of the evidence currently of record” (quotation marks omitted)); Wilson v.

Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (explaining that the reviewing court does not reach

issues that may be affected on remand).

                                    III.   Conclusion




                                                28
      For the reasons stated above, Ms. Arellano’s Motion to Reverse and Remand for a

Rehearing with Supporting Memorandum (Doc. 23) is GRANTED IN PART.

      IT IS SO ORDERED.

                                      _____________________________________
                                      KIRTAN KHALSA
                                      United States Magistrate Judge
                                      Presiding by Consent




                                         29
